DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed September 11, 2020.  Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite an information processing device comprising: an information extractor that extracts specific information regarding a user, the specific information being contained in contents of an utterance of the user, the extraction being made on a basis of the contents of the utterance of the user at a time of holding a dialog with any one agent out of a plurality of virtual agents, and a judging unit that judges which agent, out of the plurality of agents, use permission to use the extracted specific information is given to, the judgment being made on a basis of the specific information extracted by the information extractor, and adds a result of the judgment to the specific information as use permission information.    The limitation for an information extractor can be achieved by a human hearing someone speaking during the conversation, and mentally detecting specific and pertinent keywords from the utterance.  The limitation for judging can be achieved by the human deciding, based on the keywords, and knowing the speaker has granted or denied access to a system/agent, track the grant/denial information with the extracted specific information (where the human can use pen and paper to keep a running list or approved systems that can access user information or which systems cannot access user information).    The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computing device.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited generic device amounts to no more than mere instructions to apply the exception using generic computer components.  The recitation of the agent does not integrate the judicial exception into a practical application, as the conversation of the speaker with the agent merely provides a form of data gathering that the human mentally processes.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the computing device to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components and the agent to provide input data/data gathering.  Mere instructions to apply an exception using generic computer components and steps for data gathering cannot provide an inventive concept.    The claims are not patent eligible.
Dependent claims 2-4 and 7-10 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Regarding claim 2, the recited limitation for a specific-information recording unit that records the specific information to which the use permission information is added by the judging unit, can be achieved by the human, using pen and paper, can write/record the specific information and use permission information.  
Regarding claim 3, the feature for a specific-information rewriting unit that modifies the extracted specific information on a basis of a character setting of the agent that holds the dialog, can be achieved, by the human, using pen and paper, to re-write or edit the written information.
Regarding claim 4, the feature for an outputting unit that outputs the specific information to which the use permission information is added by the judging unit, to an information server to which each of the plurality of agents is able to communicate, is a feature of extra-solution activity, that can be achieved by the human forwarding the information.
Regarding claim 7, the feature of the judging unit looks up a relationship table indicating a relationship between the plurality of agents to divide the plurality of agents into a plurality of groups in terms of sameness of relationship, and judges, for each of the groups, whether or not to give the use permission to use the extracted specific information, can be achieved by the human, using pen and paper, tracking information, groups of agents/systems/people, and grant/deny permissions of the information and different groups.  
Regarding claim 8, the features of a situation recognizer that recognizes a situation of the user when the specific information is extracted, and outputs a result of the recognition as situation recognition information, wherein the judging unit judges which agent, out of the plurality of agents, the use permission to use the extracted specific information is given to, on a basis of the situation recognition information recognized by the situation recognizer and the specific information extracted by the information extractor, can be achieved by the human deciding, based on the keywords or specifics of the speaker’s situation/conversation, and knowing the speaker has granted or denied access to a system/agent, track the grant/denial information with the extracted specific information and situation/conversation (where the human can use pen and paper to keep a running list or approved systems that can access user information or which systems cannot access user information).  
Regarding claim 9, the feature of the situation recognizer recognizes prosody of an utterance of the user as the situation of the user, can be achieved by the human hearing the utterance and mentally processing the utterance to detect the pitch or loudness of the utterance to determine the speaker is excited, angry, etc.,.  
Regarding claim 10, the feature for  the situation recognizer recognizes, as the situation of the user, a facial expression when the user gives an utterance, can be achieved by the human looking at the speaker as they speak, and observe the facial expressions of the speaker to determine the speaker’s mood, emotion, etc.
Dependent claims 2-4 and 7-10 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.    The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al (US Patent Application Publication No. 2018/0090145), hereinafter Kume, in view of Fung et al (US Patent Application Publication No. 2018/0109526), hereinafter Fung.
Kume discloses a voice interaction apparatus which generates a speech sentence based on the profile information of the user, so that the profile information is exchanged among a plurality of voice interaction apparatuses.  Regarding claim 1, Kume discloses information processing device comprising: an information extractor that extracts specific information regarding a user [para 0058-0062 -- voice recognition unit 104 may generate text by analyzing and recognizing the speech content of the user, which is inputted via the microphone 101….. personal profile extraction unit 105 may extract the content of the profile information and the user whom this profile information is associated with. For example, if user A says “I like coffee”, the profile information “favorite drink =coffee” is extracted as the profile information; para 0079-0082 -- the voice interaction robot 100 acquires the speech of the user via the microphone 101.], the specific information being contained in contents of an utterance of the user [para 0058-0062 -- For example, if user A says “I like coffee”, the profile information “favorite drink =coffee” is extracted as the profile information….], the extraction being made on a basis of the contents of the utterance of the user at a time of holding a dialog with any one agent out of a plurality of virtual agents [para 0079--0082 -- the voice interaction robot 100 acquires the speech of the user via the microphone 101; para 0130 – robot A/robot B], and a judging unit that judges which agent, out of the plurality of agents, use permission to use the extracted specific information is given to [para 0084 –0086 --- The column 505 indicates whether it is permissible to notify (transmit) the profile information to another voice interaction robot], and adds a result of the judgment to the specific information as use permission information [para 0084-0086 -- the notification permission (505) column may be blank until confirmation is received from the user].  Kume fails to specifically teach the judging is based on the extracted specific information.  In a similar field of endeavor, Fung teaches a system for bot permissions, and provides for voice interaction with the system [para 0040]; understanding user intent [para 0042]; analysis and understanding of conversations [para 0046-0051]; access to conversations with a plurality of types of bots [para 0059-0060]; user grant/denial of permission [para 0030; 0058], where the decision as to which bot that is to execute a user’s request is based on content/context of the user’s input [para 0049-0055 -- if it is determined that multiple users have expressed interest in eating Chinese food, a bot may automatically suggest a set of Chinese restaurants in proximity to the users, including optional information such as locations, ratings and links to the websites of the restaurants….. if the bot is a scheduling bot with the handle @calendar, user 115a may schedule a reminder, by typing “@calendar remind me to pick up laundry in the evening,” which may be handled by bot 107b (client module). Continuing with this example, if user 115a tells the bot “check if Jim is free to meet at 4,” bot 107a (server module) may contact user Jim (or Jim's scheduling bot) to exchange messages, and provide a response to user 115a.]    Fung teaches the system allows the bot to understand the changing context of a conversation or the changing sentiments and/or intentions of the users based on a conversation evolving over time, and provide the appropriate responses [para 0042] and makes the system easier and faster for the user to use [para 0044].  One having ordinary skill in the art at the time of the invention, would have recognized the advantages of implementing the bot permissions based on content/context of the user’s input, as suggested by Fung, in the bot/agent-user interaction system of Kuma, for the purpose of allowing the bot to understand the changing context of a conversation or the changing sentiments and/or intentions of the users based on a conversation evolving over time, and provide the appropriate responses and make the system easier and faster for the user to use, as suggested by Fung.    
Regarding claims 2 and 12, the combination of Kume and Fung teaches a specific-information recording unit that records the specific information to which the use permission information is added by the judging unit [Kume para 0047-0052  – updated profile; para 0060-0063  – store information; 0084-0086 – table;  Fung para 0028; 0061—change permissions].  
Regarding claim 3, the combination of Kume and Fung teaches a specific-information rewriting unit that modifies the extracted specific information on a basis of a character setting of the agent that holds the dialog [Kume para 0047-0052  – updated profile; para 0060-0063  – store information; 0084-0086 – table;  Fung para 0028; 0061—change permissions].
Regarding claim 4, the combination of Kume and Fung teaches an outputting unit that outputs the specific information to which the use permission information is added by the judging unit, to an information server to which each of the plurality of agents is able to communicate [Kume para 0047-0052  – updated profile; para 0060-0063  – store information; 0084-0086 – table;  para 0124-0125; 0128 –interactive server; Fung para 0028; 0061—change permissions].  
Regarding claim 5,  the combination of Kume and Fung teaches  wherein the information server provides the specific information regarding the user only to the agent, out of the plurality of agents, to which the use permission is given [Kume para 0084-0086 -- the notification permission (505) column may be blank until confirmation is received from the user; para 0071 – transmission notification granted; Fung para 0030; 0049-0055; 0058].  
Regarding claim 6, the combination of Kume and Fung teaches a dialog unit that looks up the specific information regarding the user provided by the information server to hold a dialog with the user [Kume para 0047-0052 – updated profile; para 0060-0063 – store information; 0084-0086 – table--- the notification permission (505) column may be blank until confirmation is received from the user; para 0071 – transmission notification granted;  Fung para 0028; 0061—change permissions].    
Regarding claim 7, the combination of Kume and Fung teaches the judging unit looks up a relationship table [Kume para 0047-0052  – updated profile; para 0060-0063  – store information; 0084-0086 – table] indicating a relationship between the plurality of agents to divide the plurality of agents into a plurality of groups in terms of sameness of relationship, and judges, for each of the groups, whether or not to give the use permission to use the extracted specific information [Fung para 0059-0060 –groups of bots where travel bots are granted permissions and shopping bots are not granted permissions].  
Regarding claim 8, the combination of Kume and Fung teaches a situation recognizer that recognizes a situation of the user when the specific information is extracted [Kume para 0058 – estimate emotion from speech;  Fung para 0051 – determines if user need assistance], and outputs a result of the recognition as situation recognition information, wherein the judging unit judges which agent, out of the plurality of agents, the use permission to use the extracted specific information is given to, on a basis of the situation recognition information recognized by the situation recognizer and the specific information extracted by the information extractor [Fung para 0051-0055 –  a bot may automatically suggest information or actions within a messaging conversation without being specifically invoked].  
Regarding claim 9, the combination of Kume and Fung teaches the situation recognizer recognizes prosody of an utterance of the user as the situation of the user [Kume’s emotion estimation from speech at para 0058 –where using prosody to determine emotion is an obvious step requiring only routine skill in the art].
Kume discloses a voice interaction apparatus which generates a speech sentence based on the profile information of the user, so that the profile information is exchanged among a plurality of voice interaction apparatuses.  Regarding claim 11, Kume teaches an information processing system comprising: an information server that is configured to communicate to a plurality of virtual agents and provides specific information regarding a user to an agent, out of the plurality of agents, to which use permission is given [Kume para 0047-0052 – user profile; para 0060-0063 – store information; 0084-0086 – table;  para 0124-0125; 0128 – interactive server; Kume para 0084-0086 -- the notification permission (505) column may be blank until confirmation is received from the user; para 0071 – transmission notification granted] and at least one information processing device that looks up the specific information regarding the user provided by the information server to hold a dialog with the user through at least one agent out of the plurality of agents [Kume para 0047-0052 – stored profile; para 0060-0063 – store information; 0084-0086 – table;  para 0130 – robot A/robot B];  an information extractor that extracts specific information regarding a user [para 0058-0062 -- voice recognition unit 104 may generate text by analyzing and recognizing the speech content of the user, which is inputted via the microphone 101….. personal profile extraction unit 105 may extract the content of the profile information and the user whom this profile information is associated with. For example, if user A says “I like coffee”, the profile information “favorite drink =coffee” is extracted as the profile information; para 0079-0082 -- the voice interaction robot 100 acquires the speech of the user via the microphone 101.], the specific information being contained in contents of an utterance of the user [para 0058-0062 -- For example, if user A says “I like coffee”, the profile information “favorite drink =coffee” is extracted as the profile information….], the extraction being made on a basis of the contents of the utterance of the user at a time of holding a dialog with any one agent out of a plurality of virtual agents [para 0079--0082 -- the voice interaction robot 100 acquires the speech of the user via the microphone 101; para 0130 – robot A/robot B], and a judging unit that judges which agent, out of the plurality of agents, use permission to use the extracted specific information is given to [para 0084 –0086 --- The column 505 indicates whether it is permissible to notify (transmit) the profile information to another voice interaction robot], and adds a result of the judgment to the specific information as use permission information [para 0084-0086 -- the notification permission (505) column may be blank until confirmation is received from the user].  Kume fails to specifically teach the judging is based on the extracted specific information.  In a similar field of endeavor, Fung teaches a system for bot permissions, and provides for voice interaction with the system [para 0040]; understanding user intent [para 0042]; analysis and understanding of conversations [para 0046-0051]; access to conversations with a plurality of types of bots [para 0059-0060]; user grant/denial of permission [para 0030; 0058], where the decision as to which bot that is to execute a user’s request is based on content/context of the user’s input [para 0049-0055 -- if it is determined that multiple users have expressed interest in eating Chinese food, a bot may automatically suggest a set of Chinese restaurants in proximity to the users, including optional information such as locations, ratings and links to the websites of the restaurants….. if the bot is a scheduling bot with the handle @calendar, user 115a may schedule a reminder, by typing “@calendar remind me to pick up laundry in the evening,” which may be handled by bot 107b (client module). Continuing with this example, if user 115a tells the bot “check if Jim is free to meet at 4,” bot 107a (server module) may contact user Jim (or Jim's scheduling bot) to exchange messages, and provide a response to user 115a.]    Fung teaches the system allows the bot to understand the changing context of a conversation or the changing sentiments and/or intentions of the users based on a conversation evolving over time, and provide the appropriate responses [para 0042] and makes the system easier and faster for the user to use [para 0044].  One having ordinary skill in the art at the time of the invention, would have recognized the advantages of implementing the bot permissions based on content/context of the user’s input, as suggested by Fung, in the bot/agent-user interaction system of Kuma, for the purpose of allowing the bot to understand the changing context of a conversation or the changing sentiments and/or intentions of the users based on a conversation evolving over time, and provide the appropriate responses and make the system easier and faster for the user to use, as suggested by Fung; an outputting unit that outputs the specific information to which the use permission information is added by the judging unit, to an information server to which each of the plurality of agents is able to communicate [Kume para 0047-0052  – updated profile; para 0060-0063  – store information; 0084-0086 – table;  para 0124-0125; 0128 –interactive server; Fung para 0028; 0061—change permissions].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kume in view of Fung as applied to claim 8 above, and further in view of Eftekhari et al (US Patent No. 9,648,171).
Regarding claim 10, Kume and Fung fails to specifically teach  the situation recognizer recognizes, as the situation of the user, a facial expression when the user gives an utterance.  Eftekhari teaches determining an emotional state of the user based on evaluating feedback received from the user and/or facial recognition data received from the user  and In the event the user requests to interact with a support agent via video chat, the application can receive the facial recognition data and determine, based on the facial recognition data, an emotional state of the user, where the system assigns the support agent as the optimal agent to assist the user in the video support call (Fig. 7; col. 16, lines 10-64).  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the facial recognition and agent selection processing suggested by Eftekhari, in the Kume/Fung system, for the purpose of ensuring the optimal agent is selected to assist the user, thereby improving system performance and the user’s interaction with the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dotan-Cohen et al (US Patent Application Publication No. 2021/0026984) teaches sharing user information with and between bots.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659  

                                                                                                                                                                                                      /A.A.A/Primary Examiner, Art Unit 2659